Name: Commission Regulation (EEC) No 3531/88 of 14 November 1988 amending Regulation (EEC) No 2728/88 on the reduction of the buying-in price for wine as referred to Article 44 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: food technology;  prices;  beverages and sugar
 Date Published: nan

 Avis juridique important|31988R3531Commission Regulation (EEC) No 3531/88 of 14 November 1988 amending Regulation (EEC) No 2728/88 on the reduction of the buying-in price for wine as referred to Article 44 of Regulation (EEC) No 822/87 Official Journal L 309 , 15/11/1988 P. 0016 - 0016 Finnish special edition: Chapter 3 Volume 27 P. 0211 Swedish special edition: Chapter 3 Volume 27 P. 0211 *****COMMISSION REGULATION ( EEC ) NO 3531/88 OF 14 NOVEMBER 1988 AMENDING REGULATION ( EEC ) NO 2728/88 ON THE REDUCTION OF THE BUYING-IN PRICE FOR WINE AS REFERRED TO ARTICLE 44 OF REGULATION ( EEC ) NO 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 822/87 OF 16 MARCH 1987 ON THE COMMON ORGANIZATION OF THE MARKET IN WINE ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2964/88 ( 2 ), AND IN PARTICULAR ARTICLE 44 THEREOF, WHEREAS THE AMOUNT WITHELD WHEN THE BUYING-IN-PRICE FOR WINE IS REDUCED AS PROVIDED FOR IN COMMISSION REGULATION ( EEC ) NO 2728/88 ( 3 ) IS NOT JUSTIFIED FOR WINE AND CATEGORIES OF WINE PRODUCED IN A MEMBER STATE NOT AUTHORIZING AN INCREASE IN ALCOHOLIC STRENGTH; WHEREAS THAT REGULATION SHOULD BE SUPPLEMENTED ACCORDINGLY; WHEREAS THE MEASURES PROVIDED FOR IN THIS REGULATION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR WINE, HAS ADOPTED THIS REGULATION : ARTICLE 1 ARTICLE 1 OF REGULATION ( EEC ) NO 2728/88 IS HEREBY AMENDED AS FOLLOWS : 1 . THE FOLLOWING IS ADDED TO THE SECOND SUBPARAGRAPH OF PARAGRAPH 1 : "WINE AND CATEGORIES OF WINE IN RESPECT OF WHICH THE MEMBER STATES DO NOT AUTHORIZE OR HAVE NOT AUTHORIZED AN INCREASE IN ALCOHOLIC STRENGTH FOR THE WINE YEAR IN QUESTION .'; 2 . PARAGRAPH 4 IS DELETED . ARTICLE 2 THIS REGULATION SHALL ENTER INTO FORCE ON THE THIRD DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY WITH EFFECT FROM 1 SEPTEMBER 1988 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS, 14 NOVEMBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 84, 27 . 3 . 1987, P . 1 . ( 2 ) OJ NO L 269, 29 . 9 . 1988, P . 5 . ( 3 ) OJ NO L 241, 1 . 9 . 1988, P . 106 .